C 1RIGICase
        N L
            1:17-cv-04327-LLS-RWL         Document 172 Filed 07/17/20 Page 1 of 2
                                                                   · t:SDC SONY
                                                                    DOCU'.\1ENT                       I'
                                                                    ELECTRO~ICALLY FILED
   UNITED STATES DIS TRICT COURT
                                                                    DOC#:
   SOUTHERN DISTRICT OF NEW YORK
                                                       - -x
                                                                    DATEF-Il_E_D_: _Q_f_J?
                                                                                         _./. .i_o_
                                                                                  -----------
          MICHAEL DARDASHTIAN , et al.,

                                 Plaintiffs ,                     17 Civ . 4327      (LLS)

                 - against -                                             ORDER

          DAVID GITMAN , et al .,

                                 Defendants .
    - - - - - - - - - - - - - - - - - - -x

          Matters raised in defendants '                July 10 , 2020 Objection to

    Magistrate Judge's Order (Dkt . 163 , 163-1 , 163-2, 163 - 3 , 163-4)

    and plaintiffs '     Cross Motion (Dkt . 167 , 167-1 , 167-2 , 167 - 3 ,

    167 - 4 , 167-5 , 167 - 6)    that have not recently been disposed of ,

    are disposed as follows :

          1 . Defendants'        request for "reversal of the Magistrate

    Judge's order and permitting the use of the Rebuttal Expert

    Report and expert "      (Dkt 163) is denied. Magistrate Judge

    Lehrburger is performing admirably , under challenging

    conditions , in managing the general pretrial matters in this

    case . His July 3 , 2020 Order , like his similar one on June 8 ,

    was well within his jurisdiction , was not an error of fact or

    law , and will not be disturbed . Judge Lehrburger ' s orders were

    not in limine or otherwise made in connection with the trial,

    and Mr . Kuczmarski ' s Report gives warning that its contents may

    be used effectively in cross - examination at trial.


                                                - 1-
     Case 1:17-cv-04327-LLS-RWL Document 172 Filed 07/17/20 Page 2 of 2



          2.   Plaintiffs '   request for counsel fees and expenses

incurred in opposing defendants' Objection is denied .


          3. Plaintiffs '     request for sanctions , primarily based on

defendants '        claimed "direct violation of the Discovery

Confidentiality Order by Consent entered September 11 , 2019" is

denied. The protection of confidential treatment, between

parties engaged in discovery , has no effect on items submitted

to a court to inform and affect a judicial determination . The

considerations are entirely different. The public has little

concern with private arrangements between litigants to obtain

 and use matter sensitive to the parties in a non - public way. The

public has a powerful and highly principled right to be informed

 for the basis for court judgments , as part of open court

 processes . A dispute brought to court is disclosed and

 determined publicly , as a matter of high policy . If the court is

 to decide a question of valuation , the evidence of the asset ' s

 worth is publicly disclosed as part of the process .


      So ordered .

Dated :        July 17 , 2020
               New York , New York



                                                  LOUIS L . STANTON
                                                      U. S . D. J .




                                         - 2-
